DETAILED ACTION
This Non-Final Office action is in response to Applicant’s RCE filing on 10/06/2022.  Claims 1-12, 14, and 15 are pending.  The earliest effective filing date of the present application is 06/12/2012.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the drawers or trays” in lines 14-15.  This renders the claim indefinite as the scope of the claim is unascertainable due to the lack of proper antecedent basis.  Appropriate correction is required. 
Claim 1 includes a period at the end of line 13.  Then Applicant recites more language as if the period wasn’t there.  It is therefore unclear to the examiner if Applicant meant for the period to be there, thereby ending the claim; or, if Applicant meant for the period to be a semi-colon and for the additional limitations to be included in claim 1.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 Claims 1-12, 14, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. (U.S. Pat. Pub. No. 2010/0121482) in view of McMillin et al. (U.S. Pat. Pub. No. 2009/0150022).
With regard to claim 1, Jackson discloses the claimed inventory control system for monitoring removal and replacement of objects stored in the system, the system comprising: a storage container including a plurality of storage locations for storing objects (see e.g. Fig. 1A, element 120); a sensing device configured to detect the presence or absence of objects in the storage locations (see Fig. 4A, elements 310); a display device (see Fig. 4A, element 305); and a data processor configured to (see abstract, "The system includes a data processor configured to receive information representing images of the storage locations generated by the image sensing device, and determine an inventory condition of the objects stored in the respective storage drawer according to the at least one first image” See Jackson, Paragraph 0053) cause the display device to display information relating to which of the drawers or trays contains each of the tools that are present (see Fig. 9D, and [0111] showing where an image of a specific drawer can be taken and displayed to user, where the image(s) can show the tool box full of all tools 981, or missing some tools 982).  For the limitation of cause the display device to display alternative tool locations for each of the tools that is not present (see Jackson at [0111] where the missing tool and the audit trail of who checked it out is known and displayable as shown in Fig. 9D, where the examiner finds that when the system states that Andy last checked it out, the system is saying that the “alternative tool location” of the missing tool is with the location of Andy Mechanic.)
 	Jackson does not explicitly disclose receive work order data identifying a particular order; and receive information associated with the work order based on the work order data; and wherein the information associated with the work order includes a list of work to be performed for the work order; and display the work to be performed along with tool list on the display device; determine whether each of the tools on the tool list is present in one of the drawers or trays.
 	However, McMillin teaches receive work order data identifying a particular order (See McMillin, Paragraphs  0030-0031, see e.g. fault report generation where information about the particular order is received); receive information associated with the work order based on the work order data (See McMillin, Paragraphs 0030-0031, see e.g. where the system receives from the work order generator a maintenance work order and reserve parts order information); wherein the information associated with the work order includes a list of work to be performed for the work order (See McMillin, Paragraphs 0030-0031, see e.g. where the system receives from the work order generator a maintenance work order and reserve parts order information; Paragraphs 0043; 0059-0060); and display the work to be performed on the display device (See McMillin, Paragraphs 0005; 0045-0051, technician interacts with maintenance user interface (UI); [0055] display).  See also [0059] where a tool list for the work to be performed is listed on a display for viewing.  For the claimed, determine whether each of the tools on the tool list is present in one of the drawers or trays, the examiner refers to McMillan at e.g. [0057] determining if the required tools to complete job are available at specific location; [0061] pre-assigned tools are available and taken out of box; [0059] For example, the maintenance supervisor begins the assignment of labor for the work order tasks, and then views a list of the tools and parts needed and their availability.  (emphasis added).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the feature of McMillin within the teaching of Jackson with the motivation of providing a method of managing maintenance of an aircraft is provided. In one implementation the method includes generating an electronic report that indicates a fault of the aircraft; electronically integrating the electronic report with resource data and flight schedule data to establish a repair solution for the fault; and generating an electronic work order based on the repair solution (See McMillin, Paragraph 0005).

With regard to claim 2, Jackson substantially discloses the claimed invention, Jackson does not explicitly teach the inventory control system further comprising a barcode reader operatively connected to the data processor, for reading a barcode of the work order.
 	However, McMillin does teach the inventory control system further comprising a barcode reader operatively connected to the data processor, for reading a barcode of the work order (See McMillin, Paragraph 0047); wherein the barcode of the work order includes the work order data (See McMillin; Paragraphs 0046-0047).
 	It would have been obvious to one of ordinary sill in the art at the time of the invention to have included the feature of McMillin within the teaching of Jackson with the motivation of providing a maintenance management system for an aircraft in order to receive the part tag data associated with a scanned bar code for storing and updating parts information.

With regard to claim 3, Jackson substantially discloses the claimed invention, Jackson does not explicitly teach the inventory control system, further comprising a manual data entry device operatively connected to the data processor, for enabling a user to manually enter the work order data.
 	However, McMillin does teach the inventory control system, further comprising a manual data entry device operatively connected to the data processor, for enabling a user to manually enter the work order data (See McMillin, Paragraph 0050-0051).
 	It would have been obvious to one of ordinary sill in the art at the time of the invention to have included the feature of McMillin within the teaching of Jackson with the motivation of providing a maintenance management system for an aircraft in order to provide training as well as reference manuals to the technician before or during the performance of the work via the training information and the electronic manual. 

With regard to claim 4, Jackson as modified by McMillin substantially discloses the claimed invention. Further, Jackson teaches the inventory control system wherein the information associated with the work order includes at least one of a tool list, work instructions, an inspection form, a drawing, a photograph, and technical specifications (See Jackson, Paragraphs 0081; 0085; 0111).

With regard to claim 5, Jackson substantially discloses the claimed invention, Jackson does not explicitly teach the inventory control system further comprising a data storage device operatively connected to the data processor; wherein the information associated with the work order is stored in the storage device.
 	However, McMillin does teach the inventory control system further comprising a data storage device operatively connected to the data processor (See McMillin, Fig.2; Fig.4, Paragraphs 0033; 0037; 0046); wherein the information associated with the work order is stored in the storage device (See McMillin, Paragraphs 0055; 0060).
 	It would have been obvious to one of ordinary sill in the art at the time of the invention to have included the feature of McMillin within the teaching of Jackson with the motivation of providing a maintenance management system for an aircraft is provided. In one implementation, the maintenance management system includes one or more computer readable mediums. The computer readable mediums bear a fault evaluator, a work order generator, a maintenance manager, and a work manager. The fault evaluator is operable to evaluate fault data of an aircraft and establish a repair solution. The work order generator is operable to generate a work order based on the repair solution. The maintenance manager is operable to assign the work order to a technician. The work manager is operable to manage work associated with the work order as it is being performed by the technician (See McMillin, Paragraph 0006).

With regard to claim 6, Jackson substantially discloses the claimed invention, Jackson does not explicitly teach the inventory control system further comprising a network communications device operatively connected to the data processor and to a remote database; wherein the information associated with the work order is stored in the remote database.
 	However, McMillin does teach the inventory control system further comprising a network communications device operatively connected to the data processor and to a remote database (See McMillin, Paragraphs 0028-0030); wherein the information associated with the work order is stored in the remote database (See McMillin, Paragraphs 0028; 0030).
 	It would have been obvious to one of ordinary sill in the art at the time of the invention to have included the feature of McMillin within the teaching of Jackson with the motivation of providing a maintenance management system for an aircraft is provided. In one implementation, the maintenance management system includes one or more computer readable mediums. The computer readable mediums bear a fault evaluator, a work order generator, a maintenance manager, and a work manager. The fault evaluator is operable to evaluate fault data of an aircraft and establish a repair solution. The work order generator is operable to generate a work order based on the repair solution. The maintenance manager is operable to assign the work order to a technician. The work manager is operable to manage work associated with the work order as it is being performed by the technician (See McMillin, Paragraph 0006).

With regard to claim 7, Jackson substantially discloses the claimed invention, Jackson does not explicitly teach the inventory control system, wherein the display device is a touch screen for displaying a graphical display, and wherein the data processor is configured to: generate the graphical display such that a user selects a work task by touching a portion of the graphical display; and receive the work order data based on the user's selection.
 	However, McMillin does teach the inventory control system, wherein the display device is a touch screen for displaying a graphical display, and wherein the data processor is configured to: generate the graphical display such that a user selects a work task by touching a portion of the graphical display (See McMillin, Paragraphs 0026-0032); and receive the work order data based on the user's selection (See McMillin, Paragraphs 0026-0032).
 	It would have been obvious to one of ordinary sill in the art at the time of the invention to have included the feature of McMillin within the teaching of Jackson with the motivation of providing a maintenance management system for an aircraft is provided. In one implementation, the maintenance management system includes one or more computer readable mediums. The computer readable mediums bear a fault evaluator, a work order generator, a maintenance manager, and a work manager. The fault evaluator is operable to evaluate fault data of an aircraft and establish a repair solution. The work order generator is operable to generate a work order based on the repair solution. The maintenance manager is operable to assign the work order to a technician. The work manager is operable to manage work associated with the work order as it is being performed by the technician (See McMillin, Paragraph 0006).

With regard to claim 8, Jackson substantially discloses the claimed invention, Jackson does not explicitly teach the inventory control system wherein the data processor is configured to associate a user with the work order and at least one of the objects that has been removed from the system.
 	However, McMillin does teach the inventory control system wherein the data processor is configured to associate a user with the work order and at least one of the objects stored in the system that has been removed from the system (See McMillin, Paragraphs 0037; 0043).
 	It would have been obvious to one of ordinary sill in the art at the time of the invention to have included the feature of McMillin within the teaching of Jackson with the motivation of providing a maintenance management system for an aircraft is provided. In one implementation, the maintenance management system includes one or more computer readable mediums. The computer readable mediums bear a fault evaluator, a work order generator, a maintenance manager, and a work manager. The fault evaluator is operable to evaluate fault data of an aircraft and establish a repair solution. The work order generator is operable to generate a work order based on the repair solution. The maintenance manager is operable to assign the work order to a technician. The work manager is operable to manage work associated with the work order as it is being performed by the technician (See McMillin, Paragraph 0006).

With regard to claim 9, Jackson substantially discloses the claimed invention. Jackson does not explicitly the inventory control system further comprising a manual data entry device operatively connected to the data processor, for enabling the user to manually enter information; wherein the data processor is configured to associate the information entered by the user with the work order.
 	However, McMillin does teach the inventory control system further comprising a manual data entry device operatively connected to the data processor, for enabling the user to manually enter information (See McMillin Paragraph 0051); wherein the data processor is configured to associate the information entered by the user with the work order (See McMillin, Paragraphs 0049-0050); wherein the data processor is configured to associate the information entered by the user with the work order (See McMillin, Paragraphs 0049-0050).
 	It would have been obvious to one of ordinary sill in the art at the time of the invention to have included the feature of McMillin within the teaching of Jackson with the motivation of providing a maintenance management system for an aircraft is provided. In one implementation, the maintenance management system includes one or more computer readable mediums. The computer readable mediums bear a fault evaluator, a work order generator, a maintenance manager, and a work manager. The fault evaluator is operable to evaluate fault data of an aircraft and establish a repair solution. The work order generator is operable to generate a work order based on the repair solution. The maintenance manager is operable to assign the work order to a technician. The work manager is operable to manage work associated with the work order as it is being performed by the technician (See McMillin, Paragraph 0006).

With regard to claim 10, Jackson substantially discloses the claimed invention, Jackson does not explicitly teach the inventory control system wherein the data processor is configured to associate a specific work location with the work order, and to display the work location on the display device.
 	However, McMillin does teach the inventory control system wherein the data processor is configured to associate a specific work location with the work order, and to display the work location on the display device (See McMillin, Paragraphs 0005; 0045-0051).
 	It would have been obvious to one of ordinary sill in the art at the time of the invention to have included the feature of McMillin within the teaching of Jackson with the motivation of providing a maintenance management system for an aircraft is provided. In one implementation, the maintenance management system includes one or more computer readable mediums. The computer readable mediums bear a fault evaluator, a work order generator, a maintenance manager, and a work manager. The fault evaluator is operable to evaluate fault data of an aircraft and establish a repair solution. The work order generator is operable to generate a work order based on the repair solution. The maintenance manager is operable to assign the work order to a technician. The work manager is operable to manage work associated with the work order as it is being performed by the technician (See McMillin, Paragraph 0006). 

With regard to claim 11, Jackson substantially discloses the claimed invention. Jackson does not explicitly teach the inventory control system further comprising a user display device wirelessly connected to the data processor, wherein the data processor is configured to transfer the information associated with the work order to the user display device.
 	However, McMillin does teach the inventory control system further comprising a user display device wirelessly connected to the data processor, wherein the data processor is configured to transfer the information associated with the work order to the user display device (See McMillin, Paragraphs 0005; 0045-0051).
 	It would have been obvious to one of ordinary sill in the art at the time of the invention to have included the feature of McMillin within the teaching of Jackson with the motivation of providing a maintenance management system for an aircraft is provided. In one implementation, the maintenance management system includes one or more computer readable mediums. The computer readable mediums bear a fault evaluator, a work order generator, a maintenance manager, and a work manager. The fault evaluator is operable to evaluate fault data of an aircraft and establish a repair solution. The work order generator is operable to generate a work order based on the repair solution. The maintenance manager is operable to assign the work order to a technician. The work manager is operable to manage work associated with the work order as it is being performed by the technician (See McMillin, Paragraph 0006).

With regard to claim 12, Jackson substantially discloses the claimed invention. Jackson does not explicitly teach the inventory control system further comprising a manual data entry device operatively connected to the data processor, for enabling the user to manually enter information; wherein the information associated with the work order comprises a document requiring feedback from a user, and the data processor is configured to receive the document after it has been filled out by the user with the manual data entry device.
 	However, McMillin does teach the inventory control system further comprising a manual data entry device operatively connected to the data processor, for enabling the user to manually enter information (See McMillin, Fig.8; Paragraph 0049); wherein the information associated with the work order comprises a document requiring feedback from a user, and the data processor is configured to receive the document after it has been filled out by the user with the manual data entry device (See McMillin, Paragraphs 0035-0039).
 	It would have been obvious to one of ordinary sill in the art at the time of the invention to have included the feature of McMillin within the teaching of Jackson with the motivation of providing a maintenance management system for an aircraft is provided. In one implementation, the maintenance management system includes one or more computer readable mediums. The computer readable mediums bear a fault evaluator, a work order generator, a maintenance manager, and a work manager. The fault evaluator is operable to evaluate fault data of an aircraft and establish a repair solution. The work order generator is operable to generate a work order based on the repair solution. The maintenance manager is operable to assign the work order to a technician. The work manager is operable to manage work associated with the work order as it is being performed by the technician (See McMillin, Paragraph 0006).

With regard to claim 14, Jackson in view of McMillin discloses the inventory system wherein the data processor is configured to cause the display device to display, responsive to a user opening one of the drawers or trays containing one of the tools on the tool list, at least one of an image of a layout of the drawer or tray with the tool highlighted, an image of the tool, and information relating to the tool (See Jackson, Paragraphs 0081; 0085; 0111).

With regard to claim 15, Jackson in view of McMillin discloses the inventory system wherein the data processor is configured to cause the display device to display a list of users and locations for each of the tools that is not present (See Jackson, Paragraphs 0081; 0085; 0111).


Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cite references do not teach “cause the display device to display alternative tool locations for each of the tools that is not present.”  As shown above, the examiner refers to Jackson to show this limitation: For the limitation of cause the display device to display alternative tool locations for each of the tools that is not present (see Jackson at [0111] where the missing tool and the audit trail of who checked it out is known and displayable as shown in Fig. 9D, where the examiner finds that when the system states that Andy last checked it out, the system is saying that the “alternative tool location” of the missing tool is with the location of Andy Mechanic.)  The examiner recommends being more specific as to what and how the location is determined for the tool.  The examiner has interpreted the claim reasonably broadly in the sense that when Andy checks out the tool, the tool is presumed to be with the location of Andy.  That satisfies the broad claim language.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687